FILED
                                                                    JUNE 29, 2021
                                                            In the Office of the Clerk of Court
                                                           WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                         )         No. 37761-0-III
                                             )
                      Respondent,            )
                                             )
              v.                             )         UNPUBLISHED OPINION
                                             )
MATTHEW TOTTEN,                              )
                                             )
                      Appellant.             )

       LAWRENCE-BERREY, J. — Matthew Totten appeals his August 2020, Whitman

County conviction for unlawful possession of a controlled substance. While this appeal

was pending, the Washington State Supreme Court struck down the statute Mr. Totten

was convicted of violating, former RCW 69.50.4013(1) (2017). See generally State v.

Blake, 197 Wn.2d 170, 481 P.3d 521 (2021). Following the decision in Blake, Mr. Totten

filed a motion to amend his brief and assignments of error to seek relief under Blake. We

granted the motion.

       The State now concedes that Blake controls the outcome of this appeal. We accept

the State’s concession. See State v. Hanson, 151 Wn.2d 783, 784, 91 P.3d 888 (2004)

(holding that new rules, such as the one announced in Blake, apply to all cases not yet

final). Because Blake requires vacation and dismissal of Mr. Totten’s conviction, we do
No. 37761-0-111
State v. Totten

not reach his other assignments of error.

       The judgment of the trial court is reversed and the case remanded for further

proceedings in accordance with Blake.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




                                             Lawrence-Berrey, J.              \
                                                                                  .1
WE CONCUR:




Staab, J.




                                            2